DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the same range" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21-28 are rejected as dependent on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nokia Corporation (WO 2013/005080 A1).
Claim 1, Nokia discloses a wearable device (Figs. 2-3), comprising: 
an antenna element (40); 
a first matching circuit (32); 
a second matching circuit (34); and 
a switch element (30) configured to determine whether the antenna element is
electrically connected with the first matching circuit or the second matching circuit: 
wherein the antenna element has a first resonant frequency when
ectrically connected with the first matching circuit (page 6, lines 16-27…a first operational resonant frequency band…) and a second resonant frequency when electrically connected with the second matching circuit (page 6, lines 16-27…a second operational resonant frequency band…), and wherein the first resonant frequency and the second resonant frequency are substantially within the same range (within Long Term Evolution US frequency band range, e.g., 734 MHz to 894 MHz range, see page 15, line 23 to page 16, line 16).
Claim 24, Nokia discloses the wearable device of claim 1, wherein the first resonant frequency and the second resonant frequency are different from each other (see page 12, lines 13-18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nokia Corporation (WO 2013/005080 A1).
	Nokia discloses an apparatus 20 and 120, Figs. 2-3 are configured to operate in a plurality of operational resonant frequency band (see page 9), thus Nokia discloses the claimed invention except for wherein a return loss of the antenna element is equal to or less than 10dB when operating in a range from about 2.4 GHz to about 2.5 GHz. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a return loss of the antenna element equal to or less than 10dB when operating in a range from about 2.4 GHz to about 2.5 GHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
	


s 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nokia Corporation (WO 2013/005080 A1) in view of Ishimiya (2011/0076966).
Claims 21 and 23, Nokia discloses the invention substantially as claimed, but does not disclose a detecting element that is not integrated with the antenna element.
In the same field of endeavor, Ishimiya discloses a detecting element (sensor 10, Fig. 2) for selecting an appropriate matching circuit to use in operating the antenna for improving antenna performance in all use cases.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide the device of Nokia with a detecting element of Ishimiya, in order to select an appropriate matching circuit to use in operating the antenna, thereby improve antenna performance in all use cases.
Also, Nokia in view of Ishimiya fail to disclose wherein the antenna, the first matching circuit, the second matching circuit and the switch element are integrated in an integrated circuit. It would have been obvious matter of design choice to provide the antenna element, the first matching circuit, the second matching circuit and the switch element integrated in an integrated circuit, since applicant has not disclosed that the antenna element, the first matching circuit, the second matching circuit, and the switch element are integrated in an integrated circuit solves any stated problem or is for any particular purpose other than providing wireless communication in a small integrated circuit, it appears that the device of Nokia in view of Ishimiya would perform equally well with the antenna element the antenna element, the first matching circuit, the second matching circuit, and the switch element integrated in the integrated circuit.
26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nokia Corporation (WO 2013/005080 A1) in view of Domino et al. (20170279436).
Nokia discloses the invention substantially as claimed, but does not disclose wherein the first matching circuit includes a first inductor, a capacitor, and a second inductor, the capacitor has a first terminal and a second terminal, and the first inductor and the second inductor each has a first terminal electrically connected to ground and a second terminal electrically connected to the first terminal and the second terminal of the capacitor, respectively.
In the same field of endeavor, Domino discloses a matching circuit (1300, Fig. 13) includes a first inductor (1302A), a capacitor (1304), and a second inductor (1302B), the capacitor has a first terminal and a second terminal, and the first inductor and the second inductor each has a first terminal electrically connected to ground (ground) and a second terminal electrically connected to the first terminal and the second terminal of the capacitor.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the first matching circuit of Nokia includes a first inductor, a capacitor, and a second inductor, the capacitor has a first terminal and a second terminal, and the first inductor and the second inductor each has a first terminal electrically connected to ground and a second terminal electrically connected to the first terminal and the second terminal of the capacitor, as taught by Domino, in order to match the impedance of an antenna with an amplifier circuit to obtain the maximum power transfer between the antenna and the amplifier circuit.
Allowable Subject Matter
Claims 22, 27-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15, 29-38 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claims 15 and 29, in addition to other limitations in the claims, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing:
Claim 15, generating a first resonant frequency by connecting an antenna element with a first matching circuit when a distance between an external object and the antenna module is greater than a threshold distance; and generating a second resonant frequency different from the first resonant frequency when the antenna element is connected with the first matching circuit and about to be connected to a second matching circuit.
Claim 29, a switch element configured to connect the antenna element with the first matching circuit when a distance between an external object and the wearable device is greater than a threshold distance and to connect the antenna element with the second matching circuit when the distance between the external object and the wearable device is equal to or less than the threshold distance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        3/17/22